 



Exhibit 10.1

 

AGREEMENT AND RELEASE

 

This agreement (the “Agreement”) is made and entered into on this 11th day of
November, 2014 (the “Effective Date”) by and between Deborah J. Meinert
(“Executive”) and Escalade, Incorporated, an Indiana corporation (“Escalade”)
regarding Executive’s termination from all positions held by Executive with
Escalade and its various subsidiaries and affiliates. Escalade and Executive are
sometimes referred to collectively as the “parties” and individually as a
“party,” and the term “Company” shall mean Escalade and its various subsidiaries
and affiliates collectively.



Recitals:

 

A. Executive is the Vice President Finance, Chief Financial Officer, and
Secretary of Escalade, an officer of various Escalade subsidiaries and
affiliates, and a director of Escalade Insurance, Inc.; and

 

B. Executive’s employment with the Company will terminate on December 27, 2014.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Company and Executive agree as follows:

 

1. Termination. Executive hereby acknowledges her termination from her positions
as Vice President Finance, Chief Financial Officer, and Secretary of Escalade
and from all other officer and director positions that she holds with the
Company, effective as of December 27, 2014 (the “Employment End Date”).
Executive acknowledges and agrees as of the Employment End Date she also ceases
to serve as a trustee or other administrator of any and all Company benefit
plans, including without limitation the Company’s retirement plan.

 

2. Compensation and Benefits. Provided that Executive fulfills her obligations
as set forth in this Agreement, including the execution and non-revocation of
the Additional Release as contemplated and described in Section 11(f), the
Company shall pay to Executive the following severance benefits:

 

(a) The Company shall continue to pay the Executive her Base Salary and continue
her Employee Benefits through the Employment End Date. Following the end of the
Company’s 2014 fiscal year, the Company will determine if Incentives have been
met and the incentive compensation amount payable to the Executive for such full
fiscal year. The Company shall pay the Executive the amount of any such
incentive compensation upon the later of 75 days of the end of such fiscal year
or the date the Company makes incentive payments to other employees receiving
similar Incentives. In addition, the Executive shall also receive payment equal
to six months Base Salary, payable in installments over such six month period
accordance with the regular payroll practices of the Company as applicable to
the Executive immediately prior to termination.

 



 

 

 

(b) All equity incentive awards granted to the Executive and outstanding at the
time that the Executive’s employment with the Company is terminated shall be
treated in the manner set forth in the applicable incentive compensation plan of
the Company, provided, however, that all such equity incentive awards held by
the Executive that have not vested prior to the Employment End Date shall vest
in full immediately prior to such termination and shall be exercisable for a
period of at least 90 days thereafter.

 

(c) Following the Employment End Date, the Executive and her family members who
are covered by the Company’s medical plan immediately prior to such termination
shall be entitled to elect the continuation of such health care benefits under
the provisions of the Consolidated Omnibus Budget Reconciliation Act or any
substantially equivalent successor law (“COBRA”), subject to meeting ongoing
eligibility requirements. Provided Executive timely elects COBRA continuation
coverage, the Company will pay the applicable COBRA premiums on her behalf for
six months following the Employment End Date and the Executive shall be
responsible for all COBRA premiums thereafter.

 

(d) Promptly following the Employment End Date, the Executive may remove all of
her personal items, including office furnishings, from the Company’s offices.
Upon the Company’s request, the Executive shall provide reasonably satisfactory
evidence of ownership of any or all such items to the Company.

 

For purposes of this Agreement,

 

“Base Salary” shall mean the Executive’s annual base salary as in effect on the
Effective Date. Base Salary shall be deemed to accrue from day to day such that
in the event of any termination of the Executive’s employment prior to the
Employment End Date, payment shall be made to her pro rata on a time basis up to
the date of such termination;

 

“Employee Benefits” shall mean the Company’s retirement, insurance and other
fringe benefit programs in which the Executive may participate in from time to
time, if any, in accordance with the terms and conditions of such benefit
programs and subject to the eligibility requirements of the applicable plan.

 

“Incentives” shall mean the Company’s bonus and incentive plans in which the
Executive may participate in from time to time, if any, in accordance with the
terms and conditions of such benefit programs and subject to the eligibility
requirements of the applicable plan.   

 

3. Executive’s Obligations. In consideration of the payments and benefits
provided in Section 2 above, Executive will:

 

(a) fully cooperate and assist the Company with any litigation matters or
regulatory or agency proceedings for which her testimony or cooperation is
requested by Company following the Employment End Date, provided that she is
reimbursed for any reasonable and necessary expenses incurred as a result of her
cooperation and assistance, and further provided that the Company and Executive
shall discuss in advance of Executive’s providing any such cooperation and
assistance the anticipated time commitment that would likely be required of
Executive with respect to any such matter and shall mutually determine whether
Executive should be compensated for her time and the amount of any such
compensation, it being understood and agreed that if the parties cannot reach
agreement as to any such compensation, then the Company shall not request, and
Executive shall not be required, to provide cooperation and assistance with
respect to such litigation or proceeding;

 



 

 

 

(b) sign all necessary documents relating to her ceasing to serve on the boards
of directors and/or as an officer, employee or trustee of the Company, (which
includes its subsidiaries and affiliates), but in any event Executive shall be
deemed to have been terminated from any such executive officer, director and
trustee positions as of the Employment End Date;

 

(c) through the Employment End Date, continue to comply with the Company’s
Insider Trading Policy, Code of Ethics and all other Company policies and
procedures applicable to employees of the Company including, without limitation,
no destruction of any documents belonging to or relating to the Company or
Executive’s employment with the Company, whether in paper, electronic, digital
or any other format, unless such destruction is approved in advance and observed
by an officer of the Company specifically designated and authorized by
Escalade’s Board of Directors;

 

(d) comply with all laws relating to the Company’s business and operations as
applicable to Executive and the Company; and

 

(e) comply with all covenants contained in this Agreement, including without
limitation Sections 4, 5 and 6 hereof.

 

4. Mutual Nondisparagement.

 

(a) Executive’s Covenant. Beginning on the Effective Date, Executive shall not
make, participate in the making of, publish by any means including by posting on
social media, or encourage any other person to make, any statements, written or
oral, which criticize, disparage, or defame the reputation of, or which
embarrass the Company or any of their respective present, former or future
directors, officers, executives, employees and/or shareholders.

 

(b) Company’s Covenant. Beginning on the Effective Date, the Company shall not,
and shall instruct the members of Escalade’s Board of Directors and executive
officers not to, make, participate in the making of, publish by any means
including by posting on social media, or encourage any employees or any other
person to make, any statements, written or oral, which criticize, disparage, or
defame the reputation of, or which are intended to embarrass, the Executive.

 

5. Confidentiality. Executive understands and agrees that:

 

(a) Escalade is required to describe the material terms of this Agreement in a
Current Report on Form 8-K to be filed with the Securities and Exchange
Commission no later than four (4) business days after this Agreement is signed
by the Executive and Escalade, and that the Company will attach this Agreement
in its entirety as an Exhibit to such public filing;

 

(b) Executive has been, and will through the Employment End Date, in the course
of employment with the Company entrusted with or obtained access to information
proprietary to the Company with respect to the following (all of which
information is referred to hereinafter collectively as the "Information"): the
organization and management of the Company; the names, addresses, buying habits,
and other special information regarding past, present and potential customers,
employees and suppliers of the Company; customer and supplier contracts and
transactions or price lists of the Company and their suppliers; products,
services, programs and processes sold, licensed or developed by the Company;
technical data, plans and specifications, present and/or future development
projects of the Company; financial and/or marketing data respecting the conduct
of the present or future phases of business of the Company; computer programs,
systems and/or software; ideas, inventions, trademarks, trade secrets, business
information, know-how, processes, improvements, designs, redesigns, discoveries
and developments of the Company; and other information considered confidential
by any of the Company or its customers or suppliers. At all times through the
Employment End Date and thereafter, Executive agrees to retain the Information
in absolute confidence and not to disclose the Information to any person or
organization except as required in the performance of Executive's duties for the
Company as provided in this Agreement, without the express written consent of
the Company; provided that Executive’s obligation of confidentiality shall not
extend to any Information which becomes generally available to the public other
than as a result of disclosure by Executive; and

 



 

 

 

(c) Executive and the Company agree that, unless otherwise determined by the
Company’s Board of Directors and the Executive is advised in writing, effective
no later than the filing of the Company’s Form 10-K for its fiscal year ending
as of the Employment End Date, Executive will no longer be privy to material,
non-public information regarding the Company. Accordingly, the Company agrees
that Executive shall not be subject to the Company’s Insider Trading Policy
thereafter, provided, however, that if and to the extent that Executive may from
time to time acquire knowledge of material, non-public information regarding the
Company, Executive acknowledges and agrees that she may not trade based upon
such information and must comply with all applicable laws prohibiting insider
trading. The Company further agrees that it will not intentionally provide
material, non-public information to Executive following the Employment End Date
except in connection with such events, actions or circumstances that would
require stockholder approval and the Company has made a good faith determination
that it is necessary and appropriate to disclose such information to Executive
given her then current ownership of Escalade common stock, and that the Company
will use its reasonable best efforts to prevent any inadvertent disclosures of
material, non-public information to Executive.

 

6. Covenant Not to Compete, No Interference; No Solicitation. At all times
through the twelfth month following the Employment End Date (or if this period
is unenforceable by law, then for such shorter period as shall be enforceable):

 

(a) Executive will not engage in any business offering products or services
related to the current business of the Company (which for purposes of this
Agreement is deemed to include the recently divested information security and
print finishing business), whether as a principal, partner, joint venture,
agent, employee, salesman, consultant, director or officer, where such business
or business activity is in competition with the Company in any geographic market
where the Company does business; provided, however, that Executive shall not be
prohibited from performing services for a subsidiary or division of a
competitive business, as long as such subsidiary or division is not in
competition with the Company and the Executive abides by all other provisions of
this Agreement including without limitation Sections 4, 5, 6(b) and 6(c);

 



 

 

 

(b) Executive will not interfere with or adversely affect, either directly or
indirectly, the Company’s relationships with any person, firm, association,
corporation or other entity which is known by Executive to be, or is included on
any listing to which Executive had access during the course of her employment as
a customer, client, supplier, consultant or employee of the Company, and
Executive will not divert or change, or attempt to divert or change, any such
relationship to the detriment of the Company or to the benefit of any other
person, firm, association, corporation or other entity; and

 

(c) Executive will not induce, seek to induce or participate directly or
indirectly with any third party in seeking to induce, any other employee of the
Company to terminate his or her employment relationship with the Company,
provided, however, that this restriction shall not prohibit Executive from
hiring any employee who seeks employment from Executive or any third party with
whom Executive may be employed or affiliated with in the future on an
unsolicited basis as long as such employment is not in competition with any
business or operations of the Company.

 

Executive acknowledges and agrees that the covenants, restrictions, agreements,
and obligations set forth herein are founded upon valuable consideration, and,
with respect to the covenants, restrictions, agreements, and obligations set
forth in this Section 6 are reasonable in duration and geographic scope. The
time period and geographical area set forth in this Section 6 are each divisible
and separable, and, in the event that the covenants not to compete and/or not to
divert business or employees contained therein are judicially held invalid or
unenforceable as to such time period and/or geographical area, they will be
valid and enforceable in such geographical area(s) and for such time period(s)
which the court determines to be reasonable and enforceable. Executive agrees
that in the event that any court of competent jurisdiction determines that the
above covenants are invalid or unenforceable to join with the Company in
requesting such court to construe the applicable provision by limiting or
reducing it so as to be enforceable to the extent compatible with the then
applicable law. Furthermore, it is agreed that any period of restriction or
covenant hereinabove stated shall not include any period of violation or period
of time required for litigation or arbitration to enforce such restrictions or
covenants.

 

7. Tax Liability; Tax Withholding. Executive acknowledges and agrees that she is
responsible for the payment of all taxes relating to the consideration to be
provided to her as contemplated by this Agreement, including the payment of any
taxes relating to her exercise of stock options and her receipt of any stock,
cash or other consideration relating to any other equity incentive awards she
may have received from the Company. Notwithstanding any other provision of this
Agreement, the Company will withhold from any amounts payable under this
Agreement, or any other benefits received pursuant hereto, such federal, state
and/or local taxes as shall be required to be withheld under any applicable law
or regulation.

 

8. No Mitigation; No Offset. In no event shall Executive be obligated to seek
other employment or to take any other action that would mitigate the amounts
payable to Executive under this Agreement. In the event that Executive would
obtain subsequent employment, the Company may not offset any compensation or
other amounts earned by Executive from such subsequent employment or engagement
of her services against the Executive’s entitlements under this Agreement.
Moreover, subject to Executive’s compliance with the covenants set forth in
Sections 4, 5 and 6 of this Agreement, Executive shall be free to pursue any
unsolicited, non-competitive opportunities for employment or services as may
arise from the Company’s customers, vendors, employees and affiliates.

 



 

 

 

9. Section 16 Reports. Executive and the Company agree that notwithstanding
Executive’s termination as an executive officer and a director of Escalade as of
the Employment End Date, Executive may continue to be subject to the reporting
requirements of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder for up to six months following the
Employment End Date. Accordingly, Executive agrees to provide timely notice to
Escalade’s chief executive officer of all transactions undertaken by Executive
in Escalade common stock, including the purchase or sale of any shares of
Escalade common stock and the exercise of any stock options, during the six
month period following the Employment End Date, and the Company shall prepare
and file the appropriate Section 16 reports with the Securities and Exchange
Commission on behalf of Executive.

 

10. Remedies.

 

(a) Arbitration; Submission to Jurisdiction. Any dispute that may arise between
the Company and Executive relating to this Agreement and the subject matter
hereof shall be settled by binding arbitration in accordance with this Section
10(a). Except as otherwise provided herein, in the event of any controversy,
dispute or claim arising out of, or relating to this Agreement, or the breach
thereof, or arising out of any other matter relating to the termination of
Executive’s employment with the Company, the parties may seek recourse only for
temporary or preliminary injunctive relief to the courts having jurisdiction
thereof and if any relief other than injunctive relief is sought, the Company
and the Executive agree that such underlying controversy, dispute or claim shall
be settled by arbitration conducted in Evansville, Indiana in accordance with
this Section 9 and the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”). The matter shall be heard and decided, and awards rendered
by a single arbitrator mutually acceptable to the Company and the Executive,
provided, that if the cannot agree on an arbitrator, the AAA shall select the
arbitrator. The award rendered by the arbitrator shall be final and binding as
between the parties hereto and their heirs, executors, administrators,
successors and assigns, and judgment on the award may be entered by any court
having jurisdiction thereof. The Company and the Executive will each bear their
own costs for legal representation in any arbitration, except that the
arbitrator will have the authority to award all remedies provided by applicable
law, including recovery of attorney fees when so provided by applicable law. The
Company will pay all arbitrators’ fees and other administrative fees in
connection with any arbitration hereunder; provided, however, that the
arbitrator may require all or a portion of such fees and expenses to be paid by
the Executive in the event the arbitrator determines that the Executive’s
position in the arbitration proceeding was without merit (which for purposes of
this Agreement shall mean a position that is made for an improper purpose or
that contains frivolous arguments or arguments that have no evidentiary
support).

 

(b) Injunctive Relief. Executive agrees that in the event of any actual or
threatened breach by her of any of the provisions contained in this Agreement,
including those covenants specifically set forth in Sections 3, 4, 5 and 6
hereof, the Company shall be entitled to seek immediate temporary injunctive and
other equitable relief, without the necessity of showing actual monetary
damages, subject to hearing as soon thereafter as possible. In the event of such
injunctive relief, the periods of time referred to in Sections 5 and 6 shall be
deemed extended for a period equal to the respective period during which
Employee is in breach thereof, in order to provide for injunctive relief and
specific performance for a period equal to the full term thereof and the Company
shall be entitled to cease its obligations to Executive pursuant to Section 2.
In the event that the Company breaches its obligations to make payments and to
provide the benefits specified in Section 2 hereof, Executive may seek specific
performance in addition to monetary damages and Executive will not be subject to
the provisions of Section 4, 5 or 6 hereof. Nothing contained herein shall be
construed as prohibiting Executive or the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages which it is able to prove, in the court having
jurisdiction of the injunctive proceeding.

 



 

 

 

11. Mutual Release. In consideration of the payments and benefits set forth in
this Agreement, such payments and benefits being good and valuable
consideration:

 

(a) Release by Executive. Subject to Section 10(b), Executive, on her own behalf
and on behalf of her heirs, administrators, executors, successors, assigns and
personal representatives, covenants not to sue and hereby fully and forever
releases, acquits and discharges the Company, its shareholders, directors,
officers, employees, agents, representatives, insurance carriers, and their
successors and assigns (collectively the “Releasees”), from any and all claims,
demands, actions and causes of action of every kind, nature or description
(collectively “claims”) that Executive may have had, may now have, or may
hereafter have against Releasees, including without limitation any and all
claims in any way related to or based upon Executive’s employment with the
Company after the Effective Date through the Employment End Date and/or the
cessation of Executive’s service as an employee, executive officer and director
of the Company (the “Continuing Employment Period”), including without
limitation any claims for breach of contract, implied contract, promissory
estoppel, tortious conduct, vacation pay (other than any accrued but unpaid
vacation pay as of the Employment End Date), any paid time off, or claims
arising under any federal or state statute or law or local ordinance, including
but not limited to: the Age Discrimination in Employment Act as amended
(“ADEA”); Older Workers’ Benefit Protection Act (“OWBPA”); Americans with
Disabilities Act (“ADA”) as amended; the Family and Medical Leave Act (“FMLA”);
Title VII of the Civil Rights Act of 1964; the Civil Rights Acts of 1991; the
Employee Retirement Income Security Act (“ERISA”); 42 U.S.C. § 1981; 29 U.S.C. §
206(d)(1); Section 503 and 504 of the Rehabilitation Disabilities Act; the WARN
Act; Indiana’s fair employment practices statutes; any other federal, state or
local law dealing with employment discrimination; and any federal or state
“Whistleblower” law, existing as of the date of this Agreement. Provided,
however, that if the Company were to breach this Agreement, this release would
not bar an action by Executive against the Company to enforce its term(s) or any
applicable law. In addition, this Section 11(a) shall not affect adversely any
benefits to which Executive may be entitled arising out of any social security,
workers' compensation or unemployment laws, or under the terms of any employee
pension or welfare or benefit plans or programs of the Company, which may be
payable now or in the future to Executive.

 

(b) Acknowledgements by Executive. Executive specifically acknowledges and
agrees that: (i) Executive is waiving claims under the foregoing laws, including
specifically the ADEA and the OWBPA; (ii) this waiver of any rights or claims is
knowing and voluntary; (iii) this Agreement is written in a manner that
Executive understands; (iv) the Company has hereby advised Executive to consult
with an attorney before executing this Agreement and that Executive has so
consulted; (v) the waiver of rights under Section 11(a) does not waive rights or
claims arising after the date of this Agreement; (vi) Executive has been given a
period of 21 days within which to consider this Agreement; (vii) for a period of
seven days following Executive’s execution of this Agreement, Executive may
revoke this Agreement and this Agreement will not become enforceable or
effective until the revocation period expires; and (viii) the waiver of rights
in Section 11(a) is in exchange for consideration in addition to anything of
value to which Executive was already entitled to receive.

 



 

 

 

(c) Release by the Company. Subject to Section 10(b), the Company, on behalf of
itself and its successors and assigns, covenants not to sue and hereby fully and
forever releases, acquits and discharges Executive and her successors and
assigns, from any and all claims, demands, actions and causes of action of every
kind, nature or description (collectively “claims”) that the Company may have
had, may now have, or may hereafter have against Executive, including without
limitation any and all claims in any way related to or based upon Executive’s
employment with the Company, its subsidiaries and affiliates through the
Employment End Date and/or the cessation of Executive’s service as an executive
officer or director of the Company, including without limitation any claims for
breach of contract, implied contract, promissory estoppel, tortious conduct or
claims arising under any federal or state statute or law or local ordinance,
existing as of the date of this Agreement. Provided, however, that if Executive
were to breach this Agreement, this release would not bar an action by the
Company against Executive to enforce its term(s) or any applicable laws.

 

(d) Unknown Claims. This Agreement covers both claims that Executive and/or the
Company know about and those that Executive and/or the Company may not know
about. The parties hereto expressly waive all rights afforded by any statute
that limits the effect of a release with respect to unknown claims. Each of
Executive and the Company understand the significance of its respective release
of unknown claims and the waiver of statutory protection against a release of
unknown claims. However, this release shall not apply to any claim based on the
fraud or intentional misconduct of the other party or to any act that is
determined to be a criminal act under any federal, state or local law committed
or perpetrated by Executive or the Company at any time prior to and through the
Employment End Date. Neither Executive nor the Company, based on the knowledge
of Escalade’s Board of Directors and of the Company’s executive officers other
than Executive, is currently aware of any fraud or intentional misconduct or
criminal act of the other party to this Agreement.

 

(e) Future Claims Related to Employee and/or Shareholder Status. Notwithstanding
any provision of this Section 11 that may be construed to the contrary,
Executive and the Company agree that neither Executive nor the Company waive or
release the other party hereto from any claim that may arise based on events
occurring after the Employment End Date. Executive and the Company further agree
that Executive may not, based upon Executive’s status as a shareholder of the
Company, assert any claim subsequent to the Employment End Date against the
Company or any Releasees relating to any potential claim or matter that is the
subject of or is otherwise covered by the release granted by Executive in this
Agreement or is in any way related to the event of Executive’s cessation of
employment with the Company.

 

(f) Additional Release. Provided that Executive has signed and delivered on or
promptly after the Employment End Date to the Company a general release
identical in form and substance to the release contained herein relating to
claims arising or that may arise from events through the later of the Continuing
Employment Period or the Employment End Date (the “Additional Release”), which
Additional Release by its terms has become effective and is in compliance with
the material terms of this Agreement, the Company further releases Executive,
his successors and assigns from any and all claims, demands, actions and causes
of action of every kind, nature or description (collectively “claims”) that the
Company may have had, may now have, or may hereafter have against Executive,
including without limitation any and all claims in any way related to or based
upon Executive’s employment with the Company during the Continuing Employment
Period and/or the cessation of Executive’s service as an employee of the
Company, including without limitation any claims for breach of contract, implied
contract, promissory estoppel, tortious conduct or claims arising under any
federal or state statute or law or local ordinance, existing as of the date of
this Agreement and the Company shall sign and deliver at such time a general
release to such effect identical in form and substance to the release contained
herein. Provided, however, that if either party were to breach this Agreement,
such further release would not bar an action by the non-breaching party against
the breaching party to enforce its term(s) or any applicable laws nor would such
release cover any action based on a claim excluded from the release by Section
11(d).

 



 

 

 



12. Future Service as Employee, Executive Officer or Director. Executive agrees
that her termination as an employee, executive officer and director of the
Company is irrevocable, and that the Company shall have no obligation whatsoever
to rehire, reappoint or elect Executive to any such officer, director or other
position with the Company. Executive further agrees that if she would seek any
such position and is not so hired, nominated, appointed or elected, Executive
will not bring a claim against the Company and/or any Releasee for refusal to so
hire, nominate, appoint or elect.

 

13. Binding Effect; Authority. This Agreement shall bind the Executive’s heirs,
executors, administrators, personal representatives, spouse, dependents,
successors and assigns. Escalade represents and warrants to Executive that the
individual signing this Agreement on behalf of the Company is duly authorized to
enter into this Agreement and to bind the Company hereunder.

 

14. Non-Admission. This Agreement shall not be construed as an admission by
either party of any wrongdoing or any violation of any federal, state or local
law, regulation or ordinance, and the parties specifically disclaim any
wrongdoing or violation.

 

15. Assignability. Neither this Agreement, nor any right or interest hereunder,
shall be assignable by Executive, her beneficiaries or legal representatives,
without the prior written consent of an executive officer of Escalade.

 

16. Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter hereof and supersedes any other
written or oral promises concerning the subject matter of this Agreement except
as expressly stated otherwise herein or except as expressly stated otherwise in
the Executive Agreement. The terms of this Agreement may not be modified other
than in a writing signed by the parties.

 



 

 

 

17. Governing Law. This Agreement shall in all respects be interpreted, enforced
and governed by the laws of the State of Indiana without giving effect to
provisions thereof regarding conflict of laws.

 

In Witness Whereof, the parties have entered into this Agreement as of this 11th
day of November, 2014.

 

 

/s/ Deborah Meinert

Deborah J. Meinert

 

 

 

ESCALADE, INCORPORATED

 

 

By: _/s/ Robert J. Keller

Name: Robert J. Keller_

Title: _Chief Executive Officer

 



 

